Citation Nr: 1535969	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-46 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability characterized by pain, weakness, numbness, and tingling, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral arm disability characterized by pain, weakness, numbness, and tingling, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

4.  Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the lumbosacral spine, to include entitlement to the restoration of a 50 percent disability rating for osteoarthritis of the lumbosacral spine since March 1, 2010.
 
5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009, December 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript is of record and has been reviewed.

In August 2012, the Board dismissed, per the Veteran's request, the issues of entitlement to service connection for fibromyalgia and an enlarged thyroid gland.  Also, the Board remanded for further development the service connection claims for bilateral leg and bilateral arm disabilities and a cervical spine disability; and increased rating claim or lumbar spine disability, to include the restoration of a 50 percent rating since March 1, 2010.
 
Subsequently, in a May 2015 rating decision, the RO granted service connection for a mood disorder, assigning a 70 percent rating from March 23, 2009.  The RO also granted service connection for decreased aqueous tear film, assigning a noncompensable rating from March 23, 2009.  These awards represent a complete grant of the benefits sought with respect to the service connection claims for psychiatric and eye disabilities.

The Board notes further that potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence in this case indicates that the Veteran works as a management assistant (see March 2013 VA lumbar spine examination report); however, she essentially asserts that her service-connected lumbar spine disability has an impact on her ability to maintain her job.  
The March 2013 VA examiner noted that the Veteran's spine disability impacts her ability to work due to frequent absenteeism.  In addition, her attorney requests TDIU consideration.  See September 2011 written argument.  Consequently, the Board infers a TDIU request, and such issue has been added to the current appeal.
  
As indicated in the prior decision, the record suggests that the Veteran is seeking entitlement to an increased rating for the service-connected residuals of right ankle injury currently rated as 10 percent disabling.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  The issue is AGAIN BEING REFERRED to the RO for appropriate action.

In June 2015, the Veteran submitted a VA Form 9 via facsimile.  On that form, she indicated her desire for a videoconference hearing before a member of the Board; she did not reference the issues she wished to provide testimony.  Nevertheless, as noted above, she has already provided oral testimony and argument in support of the claims presently on appeal before the undersigned at a 2011 Board hearing.  VA regulations state that, "A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2015).   To the extent that the Veteran desires a second hearing on the issues on appeal here, the Board finds that through her various submissions and 2011 hearing testimony, she has already had ample opportunities to present her contentions concerning the current claim.  In addition, she is represented by private counsel.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.

Increased Rating Claim for Lumbar Spine Disability, to include Restoration

In the August 2012 remand, the Board requested that the AOJ adjudicate entitlement to the restoration of a 50 percent rating for the Veteran's service connected lumbar spine disability, as it was reduced from 50 to 20 percent, effective March 1, 2010.  Although the AOJ, in its 2015 Supplemental Statement of the Case, adjudicated the increased rating claim for the Veteran's lumbar spine disability it did not address the issue of entitlement to the restoration of a 50 percent rating except to indicate that a 50 percent rating is not warranted.  Proper adjudication of the restoration issue must be accomplished prior to readjudication of the increased rating claim; the outcome of former claim could impact the outcome of the latter claim; these claims are therefore intertwined.

Cervical Spine, Upper Extremities, and Lower Extremities

Also in its 2012 remand, the Board requested a medical opinion addressing whether the Veteran's current pathology of the cervical spine, including disc herniation,  is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected lumbar spine disability.  In this regard, the Veteran  underwent a VA cervical spine examination in March 2013, and the examiner determined, in a May 2015 addendum, that the Veteran's strain and arthritis of the cervical spine are less likely than not proximately due to, or the result of, the Veteran's service-connected lumbar spine disability.  However, the examiner did not at all address the likelihood, if any, that the disc herniation in the cervical spine is causally related to her lumbar spine disability, as requested.   

In addition, while the March 2013 VA examination report lists evidence showing the presence of disc disease in the Veteran's cervical spine (2007 MRI, January 2008 x-rays and March 2013 x-rays), the examiner checked the box indicating that the Veteran does NOT have disc disease of the cervical spine.  This oversight calls into question the adequacy of the examination report.

Also with regard to the Veteran's service connection claims for bilateral leg and arm disabilities, the Board remanded, in August 2012, to obtain an additional VA neurologic examination given the ambiguity surrounding the nature and etiology of the Veteran's claimed disabilities and given the presence of prior, relevant diagnoses and complaints.  After examining the Veteran, the March 2013 examiner concluded that the Veteran does not have a peripheral nerve condition or peripheral neuropathy in the upper or lower extremities and that the current examination of the Veteran's upper and lower extremities was normal.  However, the examiner did not address the prior relevant diagnosis and complaints highlighted by the Board in the prior remand.  As a result, there was not substantial compliance with the Board's August 2012 remand directives.

Further, the Board observes that the Veteran's STRS show complaints of upper back (cervical spine) pain and bilateral leg pain during service and this evidence has not yet been addressed by a medical examiner.  

In light of the above, he Board finds that additional VA examinations of the cervical spine, arms, and legs must be obtained to ensure the adequacy of the examinations and opinions used to analyze this case.

With regard to the inferred TDIU claim, the AOJ must sent to the Veteran a notice letter regarding the Veterans Claims Assistance Act of 2000 (VCAA), informing her of what is needed to substantiate entitlement to TDIU.  See 38 U.S.C.A. §5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).  Also, to ensure that VA has all of the Veteran's information regarding her educational background and employment history, she should be sent a TDIU application and asked to complete and return it to VA.  A VA examination would also be helpful to assess her day-to day-function and employment history.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing her of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on her behalf.

2.  If the Veteran has a vocational rehabilitation folder, associate it with the claims file.  See March 2012 claim.  

3.  Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding her educational background and employment history.  However, adjudication of entitlement to TDIU should not be made contingent on whether she fills out the application.

4.  Schedule the Veteran for VA orthopedic and neurological examinations to assist in determining the current nature and etiology of any currently diagnosed cervical spine disability, bilateral arm disability, and bilateral leg disability.  All indicated tests and studies should be accomplished and the findings reported in detail.  The claims file should be made available to the VA examiner.

Although review of the Veteran's complete claims file is imperative, attention is called to the following:

* A June 1981 STR showing the Veteran's report of a two-and-a- half day history of upper back pain mostly around the scapular region on right side; assessment was musculoskeletal pain.

* An August 13, 1981 Emergency Care and Treatment Record showing a complaint of low back pain with paresthesias, including sciatica.  It was noted that she had been lifting boxes at her occupation recently; diagnosis was lower thoracic paraspinal muscle spasm on right. 

*An August 18, 1981, Emergency care and Treatment Record showing a chief complaint of left thigh pain for two days; diagnosis was muscle spasm left lateral thigh - probably positional.

*An August 26, 1981, Emergency Care and Treatment Record showing chief complaint of upper back pain times two days.  The Veteran was placed on light duty.

* A January 1982 inpatient STR Cover Sheet showing a diagnosis of left leg pain secondary to the musculoskeletal system.  

* A January 1983 STR reflecting that the Veteran sought treatment for a sore neck area, as relevant (spousal abuse).  

* An April 1983 STR showing a complaint of right upper leg pain.
*VAMC Temple x-ray report dated in June 1991 reflecting the Veteran's complaints of bilateral foot pain since 1986 foot injury.
  
*May 1999 private treatment records noting the presence of a possible strain of the carpal ligaments, in conjunction with recurrent myofasciitis of the right forearm, and suspected possible reflex sympathetic dystrophy.

*August 2000 private treatment notes showing an impression of mild sciatica.

*September 2003 and December 2003 VA treatment notes reflecting right leg radicular pain.

*September 2004 VA treatment record noting right leg pain.  

*December 2004 VA examination report showing complaints of right leg pain and the use of a cane.

*September 2007 VA orthotics prosthetics consult reflecting the issuance of a right arm sling.

*June and September 2007 VA Women's Health notes reflecting assessment of neck pain, right upper and lower extremity pain/paresthesias.

*A January 2010 VA addendum determining that the Veteran's cervical spine disc condition is less likely  related to the service-connected lumbar spine osteoarthritis, but without supporting rationale.

* A January 2010 VA addendum in which the examiner stated that the Veteran suffered from muscle and/or joint pain in both arms.  

*August 2011 VA progress notes reflecting complaints of right leg radicular pain.

*March 2013 VA spine and neurological examination reports.

AFTER reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate all disabilities of the cervical spine (including disc disease) currently present.

b).  Also indicate all disabilities of the arms and legs presently shown and address the prior relevant diagnoses of record and the Veteran's competent report of having arm and leg pain and tingling sensations.  

b).  For each currently diagnosed cervical spine, arm, and leg disability, determine whether it had its onset during service or is otherwise related to it.  In doing so, please address any relevant in-service treatment or diagnosis. 

c).  For each currently diagnosed cervical spine, arm, and leg disability, provide an opinion as to whether it is proximately due to, the result of, OR AGGRAVATED by the Veteran's service-connected  disabilities, to include osteoarthritis of the lumbosacral spine.  

In doing so, ensure that the Veteran's disc disease of the cervical spine is specifically addressed with supportive rationale.  

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the functional limitations, if any, imposed by her service-connected disabilities (i.e., mood disorder, osteoarthritis of the lumbar spine, residuals of right ankle injury, and decreased aqueous tear film), particularly with respect to her ability to maintain employment.   

*Please reconcile the opinion with all relevant evidence, and address the Veteran's use of a cane and her report of having difficulty using the keyboard (see March 2013 VA neurologic examination report). 

All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If the reports are deficient in any manner, the RO/AMC should undertake corrective procedures at once.

7.  After completing any other development that may be warranted, readjudicate the claims on appeal, to include the inferred TDIU request.  If the benefits sought are not granted, the Veteran and her attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




